Citation Nr: 0836835	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for sensorineural 
hearing loss of the right ear, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for a right ring 
finger injury, trigger finger, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had service with the Puerto Rico National Guard 
from October 1966 until October 1973, including a 5 month 
period of active duty for training from May 1967 until 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran is not in receipt of service connection for 
hearing loss of the left ear.

2.  There is no evidence the veteran's hearing loss of the 
left ear was a result of his own willful misconduct.

3.  As the veteran's service-connected right ear hearing loss 
meets a compensable evaluation and the left ear hearing 
acuity meets the criteria of 38 C.F.R. § 3.385, the veteran's 
hearing loss of the left ear will be considered in 
determining the compensation for the service-connected right 
ear.

4.  The veteran's hearing loss disability is manifested by 
level XI hearing acuity in the right ear and by level I 
hearing acuity in the left ear.

5.  The veteran's right ring finger does not manifest with 
amputation with metacarpal resection (more than one-half the 
bone lost) or with extremely unfavorable ankylosis equivalent 
to amputation with metacarpal resection.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for sensorineural hearing loss of the right ear have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for right ring finger injury, trigger finger have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5155 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in November 2004, January 2005, 
March 2005, April 2005, and March 2006 that fully addressed 
all notice elements.  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the veteran could be expected to understand 
from the notice what was needed.  Specifically, in the 
February 2004 rating decision which implemented the grant of 
service connection explained the relevant rating criteria.  
Additionally, the veteran provided relevant medical evidence 
in support of his claim.  The veteran was again provided the 
rating criteria in the April 2006 Statement of the Case.  
Most significantly, the Board notes the veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  Thus, the Board 
finds the veteran meaningfully participated in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and newspaper articles in support of his claim.  

The Board notes that there are private audiological tests 
dated in September 2002 and March 2004 that are in graphical 
format and have not been interpreted.  These studies would 
normally require translation by a certified specialist. See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (Holding that where 
audiogram in support of claim was submitted by claimant but 
without interpretation as to relevant regulatory provisions, 
Board must obtain such medical interpretation).  However, in 
the present case, the Board finds a remand to obtain this 
translation is unnecessary as there is other evidence of 
record sufficient to rate the claim.  Significantly, both 
audiological tests are prior to the October 2004 date when 
the RO received the veteran's claim for an increase and in 
fact both studies were previously considered in the initial 
grant of service connection and the determination of the 
initial rating evaluation. Therefore, a remand to obtain such 
records is not necessary. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Hearing Loss of the Right Ear

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from Table VI or Table VIa, are 
then applied to Table VII (Percentage Evaluations for Hearing 
Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect. 
38 C.F.R. § 4.85(e). 








	(CONTINUED ON NEXT PAGE)
Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

When hearing loss is service connected in only one ear, the 
non-service-connected ear will be assigned a Roman Numeral 
designation of I, subject to the provisions of 38 C.F.R. § 
3.383. 38 C.F.R. §§ 3.383, 4.85(f).  However, 38 C.F.R. 
§ 3.383 provides that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under 38 C.F.R. § 3.385, the 
hearing impairment in the non-service-connected ear will be 
considered in evaluating the service-connected disability so 
long as the non-service-connected disability was not a result 
of the veteran's own willful misconduct. 

In this regard, 38 C.F.R. § 3.385 provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
medical records, private medical records and the reports of 
VA examinations.  

The veteran was afforded a VA examination to assess the 
severity of his hearing loss disability in January 2005. The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
105
100
100
105
102.5
LEFT
10
10
20
45
21.25

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 100 percent in the left ear.

In the present case, the veteran is in receipt of service 
connection for hearing loss only in the right ear.  A review 
of the record reflects the right ear alone is evaluated as 10 
percent disabling.  Furthermore, the above findings 
demonstrate that the left ear had an auditory threshold above 
40 decibels in the 4000 hertz frequency and therefore meets 
the criteria of 38 C.F.R. § 3.385.  As there is no indication 
the veteran's left ear hearing loss was the result of willful 
misconduct, the hearing loss in the veteran's nonservice-
connected left ear may be considered in determining the final 
compensation rating pursuant to 38 C.F.R. § 3.383.

The veteran's right ear meets the criteria for exceptional 
hearing loss and applying the 102.5 decibel average hearing 
acuity of the right ear to Table VIA results in a numeric 
designation of X.  However, applying the veteran's findings 
for the right ear to Table VI results in a higher numeric 
designation of XI.  Applying the veteran's findings for the 
left ear to Table VI results in a numeric designation of I.  
Under Table VII (38 C.F.R. § 4.85), the numeric designation I 
in the left ear and XI of the right ear requires the 
assignment of a 10 percent evaluation under Diagnostic Code 
6100. 

While other VA outpatient treatment records reflect treatment 
for hearing loss but do not contain audiometric findings.  
Therefore, these records can not be used to evaluate the 
severity of the veteran's hearing loss.  

In sum, while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

As illustrated above, applying the numerical values from the 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85, 4.86 illustrates that the 
currently assigned 10 percent evaluation is appropriate.  
Thus, an increased evaluation for hearing loss of the right 
ear is denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Right Finger

The Board granted service connection for residuals of a right 
ring finger injury, trigger finger, in a January 2004 
decision and the RO implemented this grant of benefits in a 
February 2004 rating decision.  At that time a 10 percent 
evaluation was assigned pursuant to Diagnostic Code 5199-
5155.  The veteran contends the current rating evaluation 
does not accurately reflect the severity of his disability.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Diagnostic Code 5199 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury. 38 
C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated the 
claim under Diagnostic Code 5155 which provides for the 
evaluation of amputation of the ring finger.

Significantly, Diagnostic Code 5227, which contemplates 
ankylosis of the ring or little finger only provides for a 
noncompensable evaluation for unfavorable or favorable 
ankylosis of the ring finger.  The Rating Schedule also 
indicates that where the ring finger is ankylosed, VA may 
consider whether the disability is analogous to amputation, 
or whether the disability results in the limitation of motion 
of other digits, or otherwise interferes with the overall 
function of the hand. 38 C.F.R. § 4.71a, DC 5227.  In order 
for ankylosis to be rated as amputation, the condition must 
manifest with extremely unfavorable ankylosis. See Note 
(3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In 
other words, in order to be evaluated as amputation, there 
must be ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints with either in extension or 
full flexion or with rotation or angulation of a bone.  Id.  
In this case, the ankylosis would be evaluated as amputation 
without metacarpal resection. 

Under Diagnostic Code 5155, amputation of the ring finger 
warrants a 10 percent evaluation without metacarpal resection 
at the proximal interphalangeal joint, or proximal thereto.  
A 20 percent evaluation is warranted with amputation of the 
ring finger with metacarpal resection (more than one half of 
the bone lost). 38 C.F.R. § 4.71a, Diagnostic Code 5155.  

The veteran underwent a VA examination in December 2004.  The 
veteran complained he had occasional triggering of the right 
fourth finger that became worse if he constantly used his 
hand.  He complained of decreased strength, decreased 
dexterity, and moderate pain at the base of the fourth finger 
when he grabbed objects.  

Clinical examination reflected no ankylosis of any of the 
joints of the right hand.  The veteran had 90 degrees of 
flexion of the metacarpophalangeal, proximal interphalangeal 
and distal interphalangeal joints of the fourth finger and of 
digits 2, 3, and 5.  In digit 1 he had 90 degrees of 
metacarpophalangeal joint and interphalangeal joint only and 
0 degrees of extension of the same joints.  There was no gap 
between the tip of his thumb and digits 2, 3, 4, and 5.  The 
veteran was able to touch the tip of his thumb to the tip of 
digits 2, 3, 4, and 5.  He was able to touch the tips of his 
finger to the proximal crease of the palm without a gap.  The 
veteran could oppose the thumb to the digits 2, 3, 4, and 5.  
He had adequate strength to push, pull and twist.  He had 
good pincer grasp and cylindrical grasp.  He had dexterity to 
twist, probe, write, touch and for expression.  There was no 
flexion deformity.  The veteran had passive range of motion 
of the metacarpophalangeal, proximal interphalangeal and 
distal interphalangeal joints of digit 4 to 90 degrees of 
flexion and 0 degrees of extension.  Manual muscle strength 
test was 5/5.  He had tenderness to palpation at the volar 
base of the fourth metacarpophalangeal joint.  The veteran 
was not additionally limited by pain, fatigue, weakness or 
lack of endurance following repetitive use during physical 
examination.  There was no triggering observed during 
physical examination.  The diagnosis was right ring finger 
trigger finger residual.  

Other VA and private records document complaints and 
treatment for pain but do not provide findings which could be 
applied to the Schedule for Rating Disabilities.  As such, 
these records are not probative as to this inquiry.

Evaluating the evidence in light of the above rating criteria 
indicates that an increased evaluation is not warranted.  As 
outlined above, the governing criteria provide for a higher 
20 rating for a ring finger amputation with metacarpal 
resection (more than one half the bone lost).  In the present 
case, the ring finger is intact and retains significant 
motion.  In other words, there is no evidence of extremely 
unfavorable ankylosis that would result in functioning akin 
to amputation with metacarpal resection.  To the extent the 
veteran experiences pain and occasional triggering, these 
symptoms are contemplated by the currently assigned 10 
percent evaluation.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board considered whether an increased evaluation was 
warranted under Diagnostic Codes 5220, 5221, 5222, or 5223 
which allow for higher evaluations with evidence of favorable 
ankylosis of multiple digits.  However, the December 2004 VA 
examination illustrated significant motion of all joints and 
found no evidence of ankylosis in any joint.  As such a 
higher evaluation under these Diagnostic Codes is not 
warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

As such the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).





	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 10 percent for a right ring finger 
injury, trigger finger is denied.

An evaluation in excess of 10 percent for sensorineural 
hearing loss of the right ear is denied. 


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


